DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on January 16, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: typographical error. 
Claims 1, 2, 5, 11, 15-17, 19 and 20 recite the following: “one or more content heuristic.” Specifically, the limitation is not in plural form and is grammatically incorrect. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interpreted as follows: “one or more content heuristics.” Appropriate correction is required. Claims 2-10, 12-15 and 17-20 are also objected to based on their respective dependencies to claim 1, 11 or 16.

Claims 1, 11 and 16 recite the following: “one or more image.” Specifically, the limitation is not in plural form and is grammatically incorrect. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interpreted as follows: “one or more [[image]] images.” Appropriate correction is required. Claims 2-10, 12-15 and 17-20 are also objected to based on their respective dependencies to claim 1, 11 or 16.

Claims 6, 7, 10, 13, 14, 18 and 19 recite the following: “one or more heat map.” Specifically, the limitation is not in plural form and is grammatically incorrect. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interpreted as follows: “one or more [[map]] maps.” Appropriate correction is required. Claims 7 and 8 are also objected to based on their respective dependencies to claim 6.

Claim 8 recites the following: “one or more student.” Specifically, the limitation is not in plural form and is grammatically incorrect. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interpreted as follows: “one or more students.” Appropriate correction is required. 

Claim 15 recites the following: “15. The system of claim 11, further comprising using;…” Specifically, the claim is mistakenly using a semi-colon where a colon is reasonably used. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim will be interpreted as follows: “15. The system of claim 11, further comprising using[[;]]:”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process); claim 11 is directed to “a system” (i.e. a machine); and claim 16 is directed to “a computer program product” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

“ordering digital teaching content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving digital teaching content and any corresponding annotations and one or more content heuristic from a teacher, wherein the digital teaching content comprises at least one of text and one or more image; 
monitoring student gaze of the digital teaching content during a class by a plurality of students; and 
cognitively skipping some of the digital teaching content during the class based on the monitoring and the one or more content heuristic.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a data processing system,” “a memory,” “at least one processor” and “a storage medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “ordering digital teaching content,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a data processing system,” “a memory,” “at least one processor” and “a storage medium,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a data processing system,” “a memory,” “at least one processor” and “a storage medium,” as illustrated in FIGS. 11-13 and as described in paras. [0109], [0126] and [0132] of the Applicant’s written description as originally filed provides the following: 
“[0109] Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs).”
“[0126] As shown in FIG. 11, computer system 12 in computing node 10 is shown in the form of a computing device. The components of computer system 12 may include, but are not limited to, one or more processor 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.”
“[0132] Referring now to FIG. 12, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate.”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer and smartphone technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Section 33(a) of the America Invents Act reads as follows: Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, claim 1, and a substantially similar limitations in claims 11 and 16, recites “receiving…from a teacher.” Likewise, claim 1, and a substantially similar limitations in claims 11 and 16, recites “monitoring…student gaze …” Also, claim 1, and a substantially similar limitations in claims 11 and 16, recites “cognitively skipping…”  It is unclear form the specification as originally filed as to whom or what is performing as “a teacher.” “monitoring.. student gaze,” and “cognitively skipping…”  Under the broadest reasonable interpretation of the claim, the claims are interpreted as having a human performing the tasks of claims 1, 11 and 16. As such, the claim includes non-statutory embodiments. Therefore, claims 1, 16 and 20 are rejected under 35 U.S.C. § 101 as being non-statutory subject matter. Claims 2-10, 12-15 and 17-20 are also rejected under 35 U.S.C. § 101 as being non-statutory subject matter, based on their respective dependencies to claim 1, 11 or 16. 

Claims 16-20 are further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
“a storage medium...” The specification as originally filed does not provide that “a storage medium,” can only be of a non-transitory embodiment. The limitation encompasses transitory elements such as data signals and carrier waves (i.e. software), which are non-statutory per se. As the broadest reasonable interpretation of the claim includes non-statutory embodiments, the claim is rejected as being non-statutory subject matter. Therefore, claim 16 is rejected under 35 U.S.C. § 101 as being non-statutory subject matter. See MPEP §2106.01. Claims 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11 and 16 recite the limitation “digital teaching content.” The limitation is previously introduced in the preamble of claims 1, 11, and 16, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the digital teaching content”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 11 or 16. Therefore, claims 1, 11 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10, 12-15 and 17-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 11 or 16.

Claims 1, 11 and 16 recite the limitations “any corresponding annotations” and “some of the digital teaching content.” The claim limitations are relative terms that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Likewise, “any corresponding annotations” and “some of the digital teaching content” can be interpreted as terms of degree. When a 

Claims 2, 12, 14, 15, 17, 19 and 20 recite the limitation “class.” The limitation is previously introduced in claim 1, 11 and 16, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the class”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 11 or 16. Therefore, claims 2, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-8, 13 and 18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2, 12 and 17.

Claim 4 recites the limitations “removing some and less than all of the digital teaching content” and “reordering at least some of the digital teaching content.” The claim limitations are relative terms that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Likewise, “removing some and less than all of the digital teaching content” and “reordering at least some of the digital teaching content” can be interpreted as terms of degree. When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the 

Claim 4 recites the limitation “reordering at least some of the digital teaching content.” The limitation is unclear as to what differentiates as “an order” to be “reordered,” since any form of ordering is not found in claims 1, 2, or 4. As such, the step of “reordering” is ambiguous. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 is also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 4.

Claim 5 recites the limitation “determining.. a level of clarity needed for one or more content of the digital teaching content using, at least in part, the one or more content heuristic.” The claim limitation isfull of relative terms that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Likewise, “determining.. a level of clarity needed for one or more content of the digital teaching content using, at least in part, the one or more content heuristic” can be interpreted as a terms of degree. When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “a level of clarity” and its use is “at least in part” which fails to specify a degree of “clarity” such that one of ordinary skill in the art can reasonably conclude as to what amount is necessary to particularly point out and distinctly claim the subject matter in which the Applicant 

Claims 6, 13 and 18 recite the limitation “the students.” The limitation “a plurality of students” is previously introduced in claim 1, 11 and 16, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the plurality of students”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 11 or 16. Therefore, claim 6, 13 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7 and 8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 6.

Claims 6, 13 and 18 recite the limitation “a predetermined unit of the digital teaching content.” The claim limitation is a relative terms that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Specifically, it is unclear if it is an amount of “content” that is measured as being “a predetermined unit.” Likewise, “a predetermined unit” can be interpreted as a term of degree. When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “predetermined” which fails to specify a degree of “content” such that one of ordinary skill in the art can reasonably conclude as to when it is determined and to what amount of “content” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 6, 13 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7 and 8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 6.

“the gathering.” The limitation is not introduced in claim 1, 2, 6 or 8. As such, the limitation lacks antecedent basis. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 8 recites the limitation “one or more student.” The limitation “a plurality of students” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “one or more of the plurality of students”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 8  is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 9, 15 and 20 recite the limitation “the cognitively modifying.” The limitation is not introduced in claim 1, 9, 15, 16 or 20, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 9, 15 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 10 recites the limitation “the method.” The limitation “a computer-implemented method” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the computer-implemented method”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 10 recites the limitation “the method.” The limitation “a computer-implemented method” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the computer-implemented method”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 10 is rejected under 35 

Claim 11 recites  “A system comprising…” and “a method comprising…”  Per M.P.E.P. § 2173.05(p): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement... occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”);  Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 
In Applicant’s case, claim 11 is reciting “A system comprising…” and “a method comprising…”  Because Applicant is claiming two separate statutory classes together in a single claim, claim 11 is deemed indefinite. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 12-15 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.

Likewise, claim 16 recites  “A computer program product…” “the computer-implemented method comprising…” and “a/the method comprising…”  Per M.P.E.P. § 2173.05(p): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement... occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”);  Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 
In Applicant’s case, claim 16 is reciting “A computer program product…” “the computer-implemented method comprising…” and “a/the method comprising…” Because Applicant is claiming two separate statutory classes together in a single claim, claim 16 is deemed indefinite. Therefore, claim 16 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 17-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 16.

Claims 13 and 18 recite the limitation “one or more heat map.” The limitation “a heat map” is previously introduced in claims 12 and 17, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the heat map”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 12 and 17. Therefore, claims 13 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The closest prior art of record is U.S. Patent No. 11,157,074 to Contractor, et al. Specifically, Contractor, et al. alone or in combination, fails to teach the limitations of: “receiving, by a data processing system, digital teaching content and any corresponding annotations and one or more content heuristic from a teacher,” found in independent claims 1, 11 and 16. Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715